Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 1 of 8 PageID #: 45096



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,
 AND PANOPTIS PATENT MANAGEMENT,
 LLC,                                      Civil Action No. 2:19-cv-66-JRG

 Plaintiffs,                               JURY TRIAL

 v.

 APPLE INC.,

 Defendant.



               PLAINTIFFS’ SUR-REPLY TO APPLE’S MOTION FOR A NEW TRIAL
                                    (DKT. 549)
Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 2 of 8 PageID #: 45097
Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 3 of 8 PageID #: 45098
Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 4 of 8 PageID #: 45099
Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 5 of 8 PageID #: 45100
Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 6 of 8 PageID #: 45101
Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 7 of 8 PageID #: 45102
Case 2:19-cv-00066-JRG Document 584 Filed 04/13/21 Page 8 of 8 PageID #: 45103
